                                       Case 3:19-cv-02861-WHA Document 116 Filed 01/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   MARY CALDWELL,
                                  11                 Plaintiff,                           No. 19-cv-02861 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   UNITEDHEALTHCARE INSURANCE                         QUESTION TO COUNSEL
                                       COMPANY, et al.,
                                  14
                                                     Defendants.
                                  15

                                  16

                                  17   Both sides shall answer by January 19th at noon:

                                  18        What document(s), if any, warned plaintiff that she would waive her right to sue in court

                                  19   or that United’s decision would become final if she failed to seek a second appeal and/or

                                  20   independent review. Parties must quote the exact language and give the Bates number and

                                  21   where it can be found in the summary judgment record.

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: January 12, 2020

                                  25

                                  26
                                                                                             WILLIAM ALSUP
                                  27                                                         UNITED STATES DISTRICT JUDGE
                                  28
